IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                               December 1, 2008
                                No. 06-31054
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

CHARLES CARLTON WALL

                                           Petitioner-Appellant

v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY

                                           Respondent-Appellee


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:03-CV-1641


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      In October 1997, Petitioner-Appellant Charles Carlton Wall, Louisiana
prisoner # 240914, was convicted by a jury of second-degree murder and
sentenced to life imprisonment. We granted Wall a certificate of appealability to
appeal the district court’s judgment denying his 28 U.S.C. § 2254 application on
his claim of racial discrimination against African-Americans in the process for
selection of the Tangipahoa Parish grand jury forepersons at the time of his
indictment. Wall asserts on appeal that he has standing to raise an equal

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-31054

protection and due process challenge to that selection process and that he has
made a prima facie showing of racial discrimination in it. The Respondent-
Appellee counters that we may not review the merits of Wall’s claim because the
documents he submitted to support it were not authenticated pursuant to the
Federal Rules of Evidence and were therefore inadmissible. We review the
district court’s findings of fact for clear error and its conclusions of law de novo,
applying the same standard of review to the state court’s decision as the district
court. Martinez v. Johnson, 255 F.3d 229, 237 (5th Cir. 2001).
      The district court denied Wall’s instant discrimination claim because (1) he
lacked standing for failing to show an “injury in fact” under Campbell v.
Louisiana, 523 U.S. 392, 397-98 (1998), and (2) he failed to show intentional
racial discrimination under Guillory v. Cain, 303 F.3d 647 (5th Cir. 2002). Both
of the court’s conclusions are erroneous. The Supreme Court held in Campbell
that “[r]egardless of his or her skin color, the accused suffers a significant injury
in fact when the composition of the grand jury is tainted by racial
discrimination.” 523 U.S. at 398. The Court concluded that “Campbell, like any
other white defendant, has standing to raise an equal protection challenge to
discrimination against black persons in the selection of his grand jury.” Id. at
400. Accordingly, Wall has standing under Campbell to raise the instant
challenge.
      In Guillory, the petitioner had already established a prima facie case of
discrimination, so the relevant issue was whether the State had borne its burden
of rebutting the presumption of discrimination by showing that objective,
racially neutral criteria were used in the selection process. 303 F.3d at 650. In
this case, Wall’s claim was denied before the district court ever reached the
question whether he had made a prima facie case of discrimination.
      In light of the foregoing analysis, the district court’s denial of Wall’s § 2254
application on his claim of racial discrimination in Tangipahoa Parish’s process
for selecting the grand jury foreperson is VACATED, and this case is

                                         2
                               No. 06-31054

REMANDED to the district court for further proceedings consistent with this
opinion.




                                    3